Citation Nr: 0405051	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-09 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a 
bilateral subcutaneous mastectomy.  

ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from April 1975 to 
March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office located 
in Cleveland, Ohio (RO).                  


FINDING OF FACT

The appellant underwent a bilateral subcutaneous mastectomy 
during his period of active military service, which resulted 
in current medical findings of paresthesia of both breasts.    


CONCLUSION OF LAW

Paresthesia of both breasts, as a residual of inservice 
gynecomastia, was incurred during active military duty.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).    


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

Prior to the initial rating decision with regard to the issue 
on appeal, the RO notified the appellant in May 2001, of the 
evidence needed from him to support his claim, and what 
evidence the RO would obtain.  See Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).  The Board further 
observes that there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claim.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claim.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in October 2001, the appellant underwent 
a VA examination which was pertinent to his service 
connection claim and included a medical nexus opinion 
concerning his residuals of a subcutaneous mastectomy.  The 
Board further observes that in this case, there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  Consequently, the Board finds that VA did not 
have a duty to assist that was unmet.  The Board also finds 
that in light of the decision herein, the facts relevant to 
this appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  

In this case, the appellant has been provided notice 
regarding the type of evidence needed to establish service 
connection for the residuals of a subcutaneous mastectomy, 
and has been provided assistance in obtaining the evidence.  
Thus, the Board finds that no additional notice or duty to 
assist is required under the provisions of 38 C.F.R. § 3.159.   

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service 
connection requires a finding that there is a current 
disability that has a relationship with an injury or disease 
or some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  

Following consideration of the evidence of record, the Board 
finds that entitlement to service connection for the 
residuals of a subcutaneous mastectomy, bilateral, is 
warranted.  In the instant case, the appellant contends that 
during service he underwent a bilateral mastectomy that has 
resulted in residuals.  

The appellant's service medical records include a narrative 
summary, dated in August 1976.  According to the summary, the 
appellant had bilateral gynecomastia and had been seen in 
consultation by the plastic surgery division.  At the time of 
the appellant's plastic surgery consultation, it was noted 
that the appellant was an obese individual and that he 
weighed 210 pounds, down from a maximum of 265 pounds.  It 
was further reported that due to the appellant's weight loss 
over a two-year period, he had developed redundant skin and 
breast tissue, and that the appellant was embarrassed about 
the appearance of his chest.  The appellant's gynecomastia 
was also a "problem with motion while running, as well as 
abrasion on his clothing."  The diagnoses included bilateral 
gynecomastia, left greater than right, and exogenous obesity, 
being corrected by dietary therapy.  It was recommended that 
the appellant undergo plastic surgery for excision of the 
redundant breast tissue, bilaterally.  The records reflect 
that in August 1976, the appellant was hospitalized and 
underwent a bilateral subcutaneous mastectomy.  Upon his 
discharge from the hospital in September 1976, he was 
diagnosed with bilateral gynecomastia.         

In October 2001, the appellant underwent a VA examination.  
The appellant complained of a small lump in his right breast, 
as well as tenderness and soreness of both breasts and an 
inverted left nipple.  

Upon physical examination, the examiner noted that the 
appellant had a lipoma of his right breast.  The left breast 
was slightly sunken as compared to the right breast, and the 
left nipple was inverted.  There was minor loss of underlying 
breast tissue and percutaneous fat of the left breast, as 
compared to the right breast, and it was only very mildly 
deforming.  The appellant had mild pain to palpation of the 
breast just superior to the nipple, and he had paresthesia in 
a circular shape over the right and left breasts, with 
decreased pinprick sensation.  The examiner noted that 
according to the appellant, he had some mild tenderness with 
certain movements of his arms, left arm greater than the 
right arm.  According to the examiner, the appellant's only 
neurological complaint was the numbness in the breast 
regions.  The examiner stated that no muscle examination was 
performed because the appellant did not have any muscular 
complaints, and no muscle tissue was removed with the tissue 
removal for the breast.  In regard to scars, the examiner 
indicated that no scars could be seen.  According to the 
examiner, the appellant's surgical incisions were periareolar 
incisions, and no scars could be seen upon current 
evaluation.  In regard to nerves, the examiner reported that 
the only nerves involved were the peripheral nerves 
innervating the area superior to the nipples in the breast 
region, which were damaged due to surgery.  The diagnoses 
were seasonal allergic rhinitis; paresthesia of both breasts, 
secondary to surgery; lipoma of the right breast; inverted 
left nipple; x-ray evidence of degenerative changes of the 
left foot; and x-ray evidence of plantar fasciitis of the 
left foot.  The examiner opined that the appellant's 
paresthesia was most likely secondary to the removal of the 
fat, vessels, nerves, and tissue from his breasts.  
Mammograms taken at the time of the appellant's October 2001 
VA examination, showed gynecomastia and a nodule in the right 
breast.  

In view of the current medical diagnosis of paresthesia of 
both breasts, and the VA examiner's opinion that the 
appellant's paresthesia was most likely secondary to the 
removal of the fat, vessels, nerves, and tissue from the 
breasts during his bilateral mastectomy in service, service 
connection for paresthesia of both breasts as a residual of 
the inservice bilateral subcutaneous mastectomy, is 
warranted.  


ORDER

Service connection for paresthesia of both breasts as a 
residual of the inservice bilateral subcutaneous mastectomy, 
is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



